DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11 and 20, Varvello et al. (USPN 10,069,720) teaches a method, comprising: determining a plurality of field sets and a plurality of field set groups, wherein: each field set of the plurality of field sets comprises one or more packet characteristics [Col. 11, lines 17-33]; each field set group of the plurality of field set groups comprises one or more field sets from the plurality of field sets [Col. 11, lines 34 – 50]; and each field set group is associated with one or more packet classifier rules [Col. 11, line 60 – Col. 12, line 12].
However, prior art does not teach determining a set of encoded labels for the plurality of field sets based on a set of rule costs and intersections between field set groups, wherein each encoded label of the set of encoded labels is associated 
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Callard (USPN 9,930,145) teaches adding a block label to a header in a packet corresponding to the block of data in a payload portion of the packet.  The payload portion of the packet is encoded using an online network coding scheme based on an expected path of the packet.
Calvignac et al. (USPN 7,089,555) teaches encoding two-bit ordered semaphore field (OSF) corresponding to a label of a processor, in response to ordered semaphore request transmitted 
Kazemian et al. (USPN 10,911,317) teaches adding custom tag to ingress packets which are part of a collection of packets.  The network model includes a set of virtual fields to denote a classification of packets that are relevant to a model.
Lin et al. (USPN 10,462,062) teaches generating a rule ID array, pairs of indexed shape graph and three binary search trees.  A lookup engine looks up the binary search trees and the indexed shape graphs to find a highest priority rule matching an incoming packet and to output a corresponding rule ID.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464